ORDER
D. MICHAEL FISHER, Circuit Judge.
The parties agree that the District Court did not have subject matter jurisdiction over this state-law breach , of contract action because diversity of citizenship never existed. Therefore, the District Court lacked the constitutional authority to “proceed at all in [this] cause.” . Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514, 19 L.Ed. 264 (1868). On consideration whereof, it is now hereby
ORDERED and ADJUDGED by this Court that the judgment of the District Court entered June 26, 2014, be and the same is hereby VACATED and this case is REMANDED with instructions that the case be dismissed without prejudice.